DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Higuchi (abstract of JP2645443 (to Higuchi et al., published February 12, 1997).  The abstract was submitted by Applicant with its Information Disclosure Statement filed May 5, 2020
Higuchi discloses an antiskid spike (stud) for tires formed from a sintered compact composition/body that possesses excellent toughness, anti-fracture strength, wherein the composition is prepared by mixing compounds and sintering, wherein the compounds comprise specific amounts of aluminum oxide (ceramic) with other ceramics/sintering aids, such as yttrium oxide, zirconium oxide (zirconia) and cesium oxide (abstract; Figure).  The mixed powder is granulated, molded and sintered to provide a high strength colored zirconia-sintered compact body having specific gravity and theoretical value, wherein the sintered compact is suitable as antiskid spike for shoes, snow tires, etc. (abstract).  The figures attached to the abstract/patent depicts a body with an opening with antiskid spike stud fastened thereto. 
As to claim 5, which recites method of making/sintering process steps, these are product by process limitations.  A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113: “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.
Thus, the instant claims are anticipated by Higuchi.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nordquist (USPN 3,272,252 to Nordquist, issued February 23, 1965).
Nordquist discloses an enhanced insert (stud) for a snow tire that possesses exceptionally good durability, reliability and other desirable snow tire characteristics, wherein the insert is formed of sintered high alumina ceramic having a density of at least about 3.9 g./cc., wherein the large amount aluminum oxide is in the form of randomly oriented crystals having an average size not exceeding about 10 microns (col. 1, line 32-67; col. 2, lines 21-46; claims 1-3; Figures 2 and 3).  Upon formation of the ceramic/sintered body, pressures on the mold of 5000 or higher are applied to attain such density, wherein the sintering temperature is of about 1450 to 1550ºC for approximately one, two or four hours is satisfactory, wherein the randomly oriented crystals having an average size not in excess of about 10 microns, and wherein the inserts possess a high amount of aluminum oxide and other oxides, such as  magnesium oxide, titanium oxide, chromium oxide, nickel oxide, vanadium oxide or the rare earth oxides (col. 3, line 22 to col. 4, line 3). 
Thus, the instant claims are anticipated by Nordquist.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as unpatentable over Higuchi.
Higuchi was discussed above.  Although Higuchi may not expressly teach the concentrations of the sintering agents/ceramics and grain size recited in present dependent claims 2-4, Applicant has not shown the criticality of these concentrations/grain size to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Higuchi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that U.S. application 15/757,920 (US 2018/0345735 A1 to Applicant) has gone abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



May 21, 2022